Citation Nr: 0932060	
Decision Date: 08/26/09    Archive Date: 09/04/09	

DOCKET NO.  08-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from December 1963 to 
March 1965.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran filed his original claim for service connection 
for hearing loss disability in October 2002, at age 66, some 
42 years after he was separated from service.  He submitted 
records of a private audiometric examination in 2007 which 
appears to satisfy the threshold requirements for recognition 
of hearing loss disability for VA purposes at 38 C.F.R. 
§ 3.385 (2007).  He also submitted a statement from the 
private audiologist which supported his claim for service 
connection.  

The Veteran's claim was referred for review and the 
production of an opinion by a VA audiologist, but the Board 
finds that this examination and request for opinion is 
inadequate for rating purposes.  First, no actual audiometric 
examination was conducted.  Although VA may base a decision 
regarding service connection entirely on the basis of private 
medical records, it is usual in a case such as this that the 
Veteran be provided audiometric testing for verification 
purposes, and no actual audiometric testing was conducted for 
verification that the Veteran actually meets the criteria 
specified at 38 C.F.R. § 3.385.  

Additionally, the VA audiologist who conducted the record 
review noted that the Veteran's hearing was recorded on the 
separation audiometric examination as within normal limits 
and therefore concluded that current hearing loss could not 
be attributable to service.  However, review of both the 
preinduction and separation audiometric examinations on file 
does reveal that the pure tone decibel thresholds for both 
the left and right ears at 500, 1,000, 2,000 and 4,000 Hertz 
(3,000 not tested) increased for each and every tested 
frequency from the time of entrance until the time of 
separation, from 5 to 20 decibels.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the US Court of 
Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.385 does not preclude an allowance of service connection 
for current hearing disability where hearing was within 
normal limits on audiometric testing on separation from 
service.  Id. at 159.  This is especially so when, as in the 
case on appeal, there is a notable increase in pure tone 
decibel thresholds across the board for all tested 
frequencies between the time of a veteran's induction and 
separation audiometric examinations.  

The Board finds that the VA audiometric record review and 
opinion on file is inadequate because it failed to address or 
discuss the increase in pure tone decibel thresholds at all 
frequencies as shown in the entrance and separation 
examination reports.  

The Board also notes that the Veteran has argued that he was 
exposed to a loud noise environment from "rifles, machine 
guns, tanks and generators" during military service.  The 
Veteran's military occupational specialty is clearly 
documented as telephone switchboard operator, and while he is 
documented as having earned the expert badge in firing the 
rifle for qualification during basic training, there is no 
objective evidence which in any way shows that the Veteran 
was routinely exposed to the noise of machine guns, tanks, or 
generators during service.  The Board would find it useful to 
have the Veteran's service personnel records collected on 
remand because they may provide additional information in 
this regard.  

Finally, the Board notes that the Veteran has appointed a 
private attorney from The Veterans Advisory Group in Lincoln, 
Nebraska, as his representative.  There is on file a request 
from this representative for complete copy of the claims 
folder in April 2008.  It is not clear from the record, 
however, whether the RO provided the representative with an 
opportunity to submit any additional evidence or argument on 
the Veteran's behalf prior to the claim being forwarded to 
the Board for appellate review.  This may also be 
accomplished on remand.  

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  A military record specialist should 
request that the National Personnel 
Records Center (NPRC) produce the 
Veteran's service personnel records for 
inclusion in the claims folder.  

2.  After completion of the above 
development, the Veteran should be 
referred for a VA audiometric examination 
to include complete audiometric testing 
for current hearing levels.  The claims 
folder must be made available to the 
examiner for review.  The Board would 
point out that the audiometric testing at 
both induction and separation in 1963 and 
1965 was apparently conducted using 
earlier "ASA" units of measurement which, 
for comparison to later "ISO" units must 
be converted.  The VA audiologist is also 
requested to take a complete history of 
the Veteran of all of his occupational 
and recreational noise exposure following 
service separation until present.  The 
audiologist should also ask the Veteran 
to explain his claimed noise exposure 
during service extending to tanks, 
machine guns and generators in light of 
his documented military occupational 
specialty of telephone switchboard 
operator.  The VA audiologist's attention 
is directed again to the claims folder, 
including records of the Veteran's 
service personnel records which should 
have been included in the file prior to 
examination.  After completing a current 
audiometric examination and review of 
service treatment and personnel records, 
the audiologist should again provide an 
opinion as to whether it is more, less, 
or equally likely that any current 
hearing loss is attributable to incidents 
of military service, including noise 
exposure.  This opinion must include a 
discussion of the relative worsening of 
hearing acuity as documented in the 
induction and separation audiometric 
examinations on file.  

3.  After completing the above 
development, the RO should again address 
the claim.  If the decision is not to the 
Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case  and 
allowed an opportunity to respond.  At 
this point, the RO must ensure that it 
provides the private attorney associated 
with The Veterans Advisory Group to have 
an opportunity to provide any written 
evidence or argument he may have to the 
claims folder.  The claim must then be 
returned to the Board after compliance 
with all appellate procedures.  The 
Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



